Citation Nr: 1413752	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  07-07 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a dental condition due to in-service trauma, for purposes of establishing eligibility for dental treatment.

3.  Entitlement to service connection for a disability manifested by dizziness, headaches, and/or memory loss, to include as secondary to in-service chemical exposure.  

4.  Entitlement to service connection for a depressive disorder, to include as secondary to the Veteran's pain caused by other medical conditions and claimed cognitive disorder.  

5.  Entitlement to service connection for diabetes mellitus, to include as secondary to in-service chemical exposure.  

6.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to in-service chemical exposure.  
7.  Entitlement to service connection for hearing loss, to include as secondary to in-service chemical exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2005, March 2008, and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the November 2005 rating decision, the RO denied a claim of service connection for residuals of a dental injury.

In the March 2008 rating decision, the RO denied claims of service connection for a disability manifested by headaches, dizziness and memory loss; a left knee disability; hypertension; and depression.  The RO granted service connection with a noncompensable rating for an appendectomy scar.  The Veteran did not appeal the denial of service connection for hypertension.  In addition to disagreeing with the other denials of service connection, the Veteran also disagreed with the initial noncompensable rating assigned for the appendectomy scar.  

In the September 2010 rating decision, the RO denied claims of service connection for diabetes mellitus, coronary artery disease and hearing loss.  In addition, the RO denied the Veteran's claim of service connection for hypertension because it found that no new and material evidence was presented sufficient to reopen the previously denied claim.  

During the course of the appeal, the RO increased the noncompensable disability rating for the appendectomy scar to 10 percent, effective from October 16, 2010.  

In July 2009, the Veteran testified at a personal hearing before a Decision Review Officer at the RO.  The hearing transcript is of record.

In June 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  At the hearing, the Veteran requested to withdraw from appellate status the issue of entitlement to service connection for Peyronie's disease.  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The reasons for the denials were explained.  The submission of additional pertinent evidence, including but not limited to, a nexus opinion was also suggested.  The VLJ left the record open for a period of 60 dates after the hearing to afford the Veteran enough time to submit a private medical opinion, or any additional evidence to support his claims.  The Veteran did not submit any additional evidence.  

In a September 2013 decision, the Board reopened the previously denied claim of service connection for hypertension.  The Board dismissed as withdrawn the claim of service connection for Peyronie's disease.  The Board denied claims of service connection for a right fifth finger disability and a left knee disability.  The Board granted a 10 percent rating, effective since the effective date of service connection, for the appendectomy scar.  In addition to the reopened claim of service connection for hypertension, the Board also remanded the issues of service connection for a dental condition, a depressive disorder, diabetes mellitus, coronary artery disease (CAD) and hearing loss; and, a disability manifested by dizziness, headaches and/or memory loss.  

The issues of service connection for diabetes mellitus, coronary artery disease (CAD) hearing loss; depression, and, a disability manifested by dizziness, headaches and/or memory loss are addressed in the REMAND portion of the decision below and are once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained dental trauma to his maxillary anterior teeth during service; none of the fractured teeth were completely avulsed, and five of them were restored with crowns.  

2.  The Veteran did not file a claim for treatment for a dental condition within one year of his discharge from service in September 1975, and there is no evidence of any other dental trauma resulting from combat wounds or other injury in service or from any circumstance that would qualify him for VA dental treatment for any other teeth under any additional category providing for such treatment.  


CONCLUSION OF LAW

The criteria are met for entitlement to service connection for residuals of dental trauma to the maxillary anterior teeth for purposes of receiving VA outpatient dental treatment (Class II(a) eligibility).  38 U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist  

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  An August 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  This is in full compliance with the Board's September 2013 Remand directives.  Pertinent medical evidence associated with the claims file consists of service treatment records, personnel records, private treatment records, VA outpatient records, and records obtained from the Social Security Administration (SSA) in conjunction with a claim for SSA disability benefits.  

A VA dental examination was conducted in November 2013.  The examiners made all required clinical findings.  

Regarding the claim of service connection for dental trauma, the agency of original jurisdiction (AOJ) substantially complied with the September 2013 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As the Veteran has been afforded an adequate examination with regard to the claim of service connection for dental trauma, and, as all identified records have been obtained, to the extent possible, VA has satisfied its duty to notify and assist the Veteran in this case with respect to this issue.  The Veteran has been afforded ample opportunity to identify and/or obtain any additional private treatment records to support his claims, and he has not identified any outstanding records that are obtainable.  Any additional development would be redundant and unnecessary.  No additional RO action to further develop the record on the claims is warranted.

There is no indication in the record that any additional evidence relevant to the dental claim is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In December 2013 and January 2014, the Veteran requested expedited processing of his appeal, and to have his case sent immediately to the Board.  The Veteran waived his right of review by the Agency of Original Jurisdiction (AOJ) of any additional evidence subsequently submitted.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim decided herein, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486;  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  The documents in this file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  



II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  A depressive disorder is not included in this list.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran reported that he had his front teeth knocked out as a result of injury suffered while playing basketball.  The Veteran testified at his Board hearing that he received cap work in service as a result of the teeth being knocked out, but asserts that the work was never properly completed, which has caused significant gum problems currently.  

The STRs contain a dental record that appears to show that the Veteran received cap work in January, May, and August 1975.  A VA examiner in November 2013 reviewed the records and determined that the Veteran apparently sustained trauma to the maxillary anterior teeth while playing basketball when he was in the Navy.  The Veteran reported that he had maxillary anterior teeth fractured while playing basketball in the Navy.  The Veteran further reported that one tooth (#7) was fractured "to the gumline" and was later restored at his own expense.  The examiner indicated that no teeth were completely avulsed (pulled off or forcibly torn away) at the time, and that he still has all of his maxillary anterior teeth, with five of them restored with crowns.  
An October 2013 panographic/intraoral image revealed multiple missing teeth, significant periodontal disease; and, crowns on Teeth #7 through #11.  

In the November 2005 rating decision at issue, the RO adjudicated the claim as one of service connection for dental injury.  A claim for service connection for a dental condition is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Disability compensation may be provided for certain specified types of service-connected dental disorders (Class I).  See 38 C.F.R. § 17.161(a) (2013).  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  The types of dental disorders that may be compensable include irreplaceable missing teeth, and disease or damage to the jaw.  38 C.F.R. § 4.150, Diagnostic Codes 9900-16 (2013).

The Veteran does not contend, and the evidence does not show, that the Veteran has suffered from any dental disability that would warrant compensation.  There is no evidence of chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible; nonunion and/or malunion of the mandible; limited motion of the temporomandibular articulation; loss of the ramus; loss of the condyloid process; loss of the hard palate; loss of the maxilla; or malunion and/or nonunion of the maxilla.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9912 and 9914-9916 (2013).

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  

The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth", see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998). 

Those Veterans having a service-connected, noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II(a)) may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  See 38 C.F.R. § 17.161(c).  Replaceable missing and broken (fractured) teeth may be considered service connected solely for the purposes of determining entitlement to dental examination(s) or outpatient dental treatment.  See Simington v. West, 11 Vet. App. 41 (1998).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting sustained a sudden trauma; for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808-09 (2010) (holding that "service trauma" in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

The November 2013 examiner confirmed that the Veteran's in-service dental records show evidence of dental trauma, namely that the Veteran fractured his maxillary anterior teeth during service (e.g., blunt force trauma to his teeth resulting in fractured teeth), precipitating the need for five crowns in service.

This type of dental trauma is contemplated by 38 C.F.R. § 17.161(c).  Merely having teeth filled or even extracted during service is not tantamount to dental trauma; however, therapeutic and restorative dental treatment, for example, fillings, bridges and extractions, and in this case, crowns, almost always involves physical impact of the teeth.  The intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental "trauma" as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See also 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2013); Smith v. West, 11 Vet. App. 134 (1998).  

There is no competent evidence of irreplaceable missing teeth or that the Veteran's loss of teeth is the result of loss of substance of the body of the maxilla or mandible.  In fact, the post-service evidence affirms these fractured teeth were replaced by crowns.  There equally is no competent evidence, nor does the Veteran contend, that he suffered injury or disease of his jaw while in service, or any of the other conditions listed as compensable dental and oral conditions under the rating schedule.  See 38 C.F.R. § 4.150.  Therefore, he is ineligible for compensation or Class I treatment for any dental disorder; however, he is eligible for Class II(a) treatment on the basis of the dental trauma he sustained to teeth 7, 8, 9, 10 and 11 in service.  For these other types of service-connected dental disorders, he may receive treatment only, not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161 (2013). 

The Veteran is entitled to Class II(a) eligibility, and therefore may be authorized any treatment indicated as reasonably necessary for the correction of this service-connected noncompensable condition or disability.  See 38 C.F.R. § 17.161(c).  Entitlement to a compensable service-connected dental disability is not established.  




ORDER

Service connection is granted for residuals of dental trauma to the maxillary anterior teeth (#7 through #11), for purposes of receiving Class II(a) VA outpatient dental treatment; entitlement to compensation for a dental disability is denied.


REMAND

The Veteran seeks service connection for hearing loss.  

VA regulations provide that VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  

Pursuant to the Board's September 2013 remand instructions, the AMC was to schedule the Veteran for an audiology examination to determine the current nature and likely etiology of his hearing loss.  That was not accomplished on remand.  

Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, the STRs also show complaints of hearing loss during service in December 1973 and May 1975.  A July 1975 audiogram indicates a speech discrimination score of 92 percent in the left ear and 96 percent in the right ear.  Puretone threshold in frequencies of 500 Hz, 1000 Hz, 2000 Hz. 3000 Hz, and 4000 Hz were all less than 20 percent, bilaterally.  

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 . 

Thus, the speech recognition of 92 percent in the left ear constitutes left ear hearing loss for VA purposes.  

The Veteran has current hearing loss and asserts that the hearing loss began during service.  A VA examiner in June 2010 opined that the Veteran's current hearing loss was unrelated to service because there was no hearing loss noted at discharge.  However, other STRs show complaints of hearing loss; thus, a hearing loss at discharge cannot automatically be ruled out simply because there was no mention of hearing loss at the time of discharge.  In Hensley  v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley  at 159.  The Court explained that: [W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Id. at 160.

As such, the June 2010 audio examination is not adequate and another examination is necessary to obtain an opinion based on the entire record, including complaints of hearing loss during service.  

The Veteran also seeks service connection for a disabilities that he claims are a result of in-service chemical exposure, including cognitive impairment, dizziness (vestibular disorder), headaches, hypertension, diabetes and CAD.  The Veteran asserts that he was exposed to high levels of toxic chemicals working in the laundry room of a naval ship.  

STRs from May 1975, June 1975, and July 1975 show complaints of dizziness, vertigo, hearing loss and headaches.  The symptoms occurred mainly at sea and they were ultimately determined to be caused by a vestibular sensitivity (sea-sickness).  

At his June 2013 video hearing, the Veteran testified that he knew something was wrong with him because of the dizziness and ear complaints, but the doctors kept telling him that it was sea sickness.  The Veteran also testified that he starting noticing memory problems and the onset of headaches during service.  The Veteran testified that he began working as a cook, but was subsequently transferred to the laundry.  He testified that all the guys that working the laundry were getting transferred out and he did not know why.

When he started working in laundry, he noticed that all of the vents were blocked off.  He began to have nausea and his nose and eyes were running all the time.  

The Veteran testified that the chemicals to which he was exposed included a solvent for the bleaching that was called "bluing," and it was stronger than what is available in retail stores now.  

An April 1994 letter from Dr. K, of the Center for Occupational Heath, indicates that the Veteran was seen in their clinic for concerns over chemical exposures "in the workplace."  At the time of the evaluation, the Veteran complained of headaches and nausea.  No lab tests were performed, but the examiner noted some very slight problems with balance.  The examiner also noted that the Veteran's neuropsychological testing was indicative of the types of problems is normally seen with solvent-exposed individuals and the chronic effects of that exposure.  

A May 2000 private treatment record shows that the Veteran complained of near syncope spells and confusion.  A May 2000 examination report notes complaints of memory loss, getting lost, losing his balance, and headache.  A past history note did not include any reports of in-service chemical exposure or sea sickness, or any other complaints of in-service dizziness and/or headache.  MRIs of the brain from May 2000, March 2001 and April 2001 are essentially normal; however, VA records have noted cognitive impairment.  See VA treatment records from December 2000 through February 2001.  

A December 2000 VA treatment note indicates that the Veteran "apparently worked for the railroad and may have been exposed to a chemical that CFX Railroad was using.  He doesn't know the name of the chemical but apparently has caused problems with some of his former co-workers."

Notably, the Veteran has reported inconsistent statements with regard to the origin of exposure.  In support of his VA disability claim, the Veteran asserts that his chemical exposure came from working in the laundry on a navy ship in service; however, the December 2000 treatment note indicates that the Veteran is blaming his headaches, dizziness and memory problems on his post-service employment working at the railroad, without any mention of any chemical exposure in service.  

In April 1994, the Veteran was seen at a private clinic for concerns over chemical exposure in the workplace.  On a Railroad Application for Determination of Employee's Disability, which was approved in December 2001, the Veteran reported sudden headaches, dizziness, and balance problems, among other things, and indicated that these symptoms began in March 2000.  There is no mention of any in-service dizziness or headaches.  

The Veteran was examined in October 2013 to address the issue of etiology.  The examiner noted a 2013 diagnosis of benign paroxysmal positional vertigo (BPPV).  This vestibular disorder was manifested by vertigo and staggering.  The examiner 
opined that the Veteran's current dizziness with headaches affecting his balance is less likely than not related to the sea sickness during military service or the in-service chemical exposure.  The examiner noted that the Veteran was exposed to chemicals during service for three years, and he was exposed to chemicals when he worked for the railroad for 20 years.  The examiner opined, based on the STRs noting treatment for sea sickness while at sea, that the Veteran's in-service symptoms of dizziness and headache were symptoms of his motion sickness from being at sea; and, it was less likely than not that the Veteran's current symptoms of dizziness and headache are due to the Veteran's in-service sea sickness.  

The examiner acknowledged the Veteran's reports of irritation of the noise and eyes due to chemicals, indicating it was due to local irritation but would not be expected to persist past the point of exposure.  In essence, the examiner indicated that the Veteran's symptoms of irritation subsided when he was no longer exposed to the laundry chemicals.  Also, the examiner reasoned that the Veteran was exposed to chemicals during his employment with the railroad for a much longer period of time than he was exposed to the laundry solvents during service. 

The record reflects that the Veteran developed hypertension, diabetes, and CAD many years after discharge from service; however, the Veteran maintains the his in-service chemical exposure ultimately led to these disabilities.  

The October 2013 examiner opined that the Veteran's hypertension, cardiac condition (CAD and Paroxysmal Atrial Fibrillation) were less likely than not due to service or related to in-service chemical exposures.  The examiner reasoned that chemical exposure is not a risk factor for the development of hypertension, diabetes mellitus or CAD.  

Additional evidence was added to the record in January 2014, after the case was re-certified to the Board.  According to the Veteran's January 2014 Written Brief Presentation, the Veteran asserts exposure to dry cleaning agents, including perchloroethylene (PERC).  The Brief includes copies of reports from the Environmental Protection Agency (EPA) showing that exposure to PERC can occur when people use products containing PERC and/or spend time in a facility that uses PERC.  The first report further states that breathing PERC over longer periods of time can cause liver and kidney damage in humans; and, that breathing PERC for short periods of time can adversely affect the human nervous system, with effects ranging from dizziness, fatigue, headaches, sweating, incoordination and unconsciousness.  Another report noted that people exposed to high levels of PERC, even for brief periods, may experience serious symptoms, including dizziness, fatigue, headaches, confusion, nausea, and skin irritation.  

Given this new evidence, there remain unanswered questions that must be addressed in order to fairly decide these claims, including the type of chemical exposure during service and after service; and, whether it is likely as not that any of the Veteran's claimed disabilities developed as a result of any such exposure .  The October 2013 examiner did not have access to the EPA reports at the time of that examination, and it potentially relevant to the claims.  As such, another examination is necessary.  

The Veteran also asserts that his depressive disorder is related to his physical disabilities, and there is medical evidence that suggests there may be a connection between the depression and the cognitive disorder.  

The Veteran testified at his June 2013 video conference that his depression began in service, but that he first sought treatment for depression in the 1990's.  In September 2001, the Veteran was admitted to a VA facility for major depressive, moderate to severe, without psychotic symptoms, 

An October 2013 VA examination indicated that the Veteran suffered from both a depressive disorder and a cognitive disorder, with a potential of overlapping symptoms.  While he noted that there is no "physiological" connection between the cognitive disorder and depression, he did not indicate whether there is a psychological relationship between them. 

In light of the medical findings, another VA examination is necessary to determine the likely etiology of the Veteran's depressive disorder; and, whether it is aggravated by his cognitive disorder.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record.  

2.  Schedule the appellant for a VA examination by a physician who can effectively determine the approximate level of chemical exposure in service, and after service, including what type of toxic chemicals the Veteran was exposed to in the laundry and during his post-service work on the railroad, and the extent of any residuals therefrom.  The examiner must also be able to effectively determine the current nature and likely etiology of the Veteran's current cognitive disorder, dizziness, headaches, diabetes, hypertension and CAD all claimed by the Veteran as secondary to in-service chemical exposure, including PERC.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the appellant and record a full clinical history referable to the claimed in service chemical exposure from working in the laundry; and the reported post service chemical exposure at the railroad.  The examiner must review the service treatment records (STRs) and other VA records in the file, as well as the EPA reports submitted by the Veteran in January 2014.  In this regard, the Veteran should be asked to describe the type of laundry work he performed in service, as well as the type of work performed at the railroad so that the examiner can determine whether the Veteran was exposed to PERC or some other chemical that can lead to the Veteran's reported symptoms of cognitive impairment, dizziness, headaches, diabetes, hypertension and/or CAD.

The examiner must be advised that the Veteran may establish service connection for a disability not shown in service if all the evidence of record indicates that the disability was incurred as a result of service.  

a.  The examiner is asked to opine as to whether any of the Veteran's disorders listed above, at least as likely as not had its origin during service, as a result of chemical exposure or other etiology in light of the Veteran's complaints of dizziness, headaches, and nausea noted in service.  In this regard, the examiner should opine as to whether the Veteran's documented in-service "sea sickness" could have, as likely as not, been misdiagnosed at that time because the examiners did not consider any chemical exposure as a possible etiology during service.  

b.  If any of the current disorders were not incurred in service, then the examiner is asked to opine as to whether the Veteran's current hypertension, diabetes, CAD, cognitive impairment, dizziness and/or headache is related to any injury, disease, or other event in service, regardless of the onset.  

The examiner(s) must provide a complete rationale for any stated opinion.  In responding to this question, the examiner should consider the Veteran's comments as to his in-service chemical exposure as well as his post-service chemical exposure.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for a VA audiology examination to determine the current nature and likely etiology of the Veteran's hearing loss.  The examiner must be advised that the Veteran may establish service connection for a disability not shown in service if all the evidence of record indicates that the disability was incurred as a result of service.  

a.  The examiner is asked to opine as to whether the Veteran's hearing loss at least as likely as not had its origin during service, in light of the Veteran's complaints of hearing loss in service.  

b.  If the current hearing loss was not incurred in service, then the examiner is asked to opine as to whether the Veteran's current hearing loss is related to any injury, disease, or other event in service, regardless of the onset.  

The examiner(s) must provide a complete rationale for any stated opinion.  In responding to this question, the examiner should consider the Veteran's comments as to his in-service hearing loss, and the documented report of hearing loss in the STRs.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for a VA examination with a psychiatrist to determine the current nature and likely etiology of the Veteran's depressive disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

a.  The examiner is asked to opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current depressive disorder began in service; or is otherwise related to any disease, injury or other event in service.  

b.  If the depressive disorder was not incurred during service, then the examiner is asked to opine as to whether it is at least as likely as not that any depressive disorder is secondary to, or aggravated (permanently made worse) by his other disabilities, including a cognitive disorder, if any; and, if so, please indicate, if possible, the baseline of the depressive disorder prior to the aggravation.  

The examiner must provide a complete rationale for any stated opinion.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  The Veteran must be given adequate notice of the date and place of the requested examinations.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  Ensure that all examinations are adequate, and if not, return the examination for clarification.  

6.  After completing any additional necessary development, readjudicate the issue remaining on appeal.  If the disposition of the claim remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


